Judgment unanimously affirmed. Memorandum: Defendant’s argument that he was denied his statutory right to a speedy trial pursuant to CPL 30.30 is without merit. Defendant was arrested on January 25, 1989, and arraigned on the indictment on February 14, 1989. The People announced their readiness for trial on April 24, 1989, thereby complying with CPL 30.30 (see, People v Kendzia, 64 NY2d 331).
Before defendant was tried, however, an order of extradition was signed by the Governor on December 4, 1989, extraditing him to Pennsylvania to answer a murder charge. Defendant challenged extradition. Those proceedings culminated on June 7, 1990, when the Court of Appeals denied his motion for leave to appeal. Sometime after that, he was transported to Pennsylvania. He was tried and acquitted of all charges there in June 1991. Defendant argues that the entire time he was in Pennsylvania should be chargeable to the People. We disagree. In the case of postreadiness delay, it is the People’s delay alone that is to be considered (People v Anderson, 66 NY2d 529; see also, People v Jones, 68 NY2d 717). Although the unavailability of defendant did prevent the People from being ready for trial (see, People v McKenna, 76 NY2d 59, 65, n; People v Allen, 152 Misc 2d 257), that lack of readiness cannot be charged to the People because it was due to the exceptional fact or circumstance (CPL 30.30 [3] [b]) of the Governor having signed an extradition order.
Defendant further argues that the People should have brought him to trial during the period of time that the proceedings to challenge extradition were pending. That argument does not implicate CPL 30.30, which applies only to the People’s readiness for trial. Because defendant failed to raise the issue that his constitutional speedy trial rights (CPL 30.20) were violated, we do not reach that argument. (Appeal from Judgment of Chautauqua County Court, Adams, J. — Burglary, 2nd Degree.) Present — Callahan, J. P., Boomer, Lawton, Davis and Doerr, JJ.